In a proceeding to confirm an arbitration award, in *935which the City of Newburgh cross-moved to vacate the said award, the city appeals from an order of the Supreme Court, Orange County, dated June 28, 1976, which granted the application and denied its cross motion. Order affirmed, with $50 costs and disbursements. Special Term properly concluded that there are no statutory grounds for vacating the award of the arbitrator (see CPLR 7511, subd [b]). Furthermore, arbitrators are not bound by principles of substantive law when making their determinations (Matter of Associated Teachers of Huntington v Board of Educ., 33 NY2d 229). Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.